Appeal by plaintiffs from so much of an order of the Supreme Court, Kings County, dated March 10, 1967, as, in granting their motion inter alla for leave to discontinue the action, imposed the condition that they pay $7,200 to respondent for his services as Referee herein. Order modified, on the law and the facts, by striking from the first ordering paragraph the figure $7,200 and substituting in place thereof the following “ $5,000, plus disbursements of $623 ”. As so modified, order affirmed, without costs. In our opinion, the fee awarded the Referee was excessive to the extent indicated. Beldock, P. J., Brennan, Rabin, Benjamin and Munder, JJ., concur.